NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3745-20

EILEEN SEGAL,

          Plaintiff,

v.

RECOVERY AT THE
CROSSROADS, BEHAVIORAL
CROSSROADS RECOVERY,
LLC, BEHAVIORAL
CROSSROADS, LLC, and
DEENA LEFKOVITS,

          Defendants/Third-Party
          Plaintiffs-Appellants,

v.

MICHAEL GITELIS,

     Third-Party Defendant-
     Respondent.
______________________________

                   Submitted February 9, 2022 – Decided March 9, 2022

                   Before Judges Hoffman, Whipple, and Geiger.
            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Gloucester
            County, Docket No. L-1434-19.

            Hardin, Kundla, McKeon & Poletto, PA, attorneys for
            appellant (James L. Fant, of counsel and on the briefs).

            Blumberg & Wolk, LLC, attorneys for respondent (Jay
            J. Blumberg and Erika L. Mohr, on the brief).

PER CURIAM

      By leave granted, defendants/third-party plaintiffs1 appeal from the June

25, 2021 Law Division order denying their motion seeking the dismissal – on

statute of limitations grounds – of a counterclaim filed by third-party defendant

Michael Gitelis. Because the motion judge correctly found that the counterclaim

"relates back" to the date of plaintiff's original complaint, pursuant to Rule 4:9-

3, we affirm.

                                        I.

      We glean the following facts from the record.       On December 7, 2017,

plaintiff sustained severe bodily injuries near her home in Brooklyn, New York,

when Gitelis assaulted plaintiff. After knocking plaintiff to the ground, Gitelis


1
   Plaintiff Eileen Segal filed this action in 2019, asserting claims against
defendants Recovery at the Crossroads; Behavioral Crossroads Recovery, LLC;
Behavioral Crossroads, LLC; and Deena Lefkovits (collectively, the Crossroad
defendants). Defendants operate an outpatient substance abuse rehabilitation
facility in Turnersville.
                                                                             A-3745-20
                                        2
jumped into her Toyota Camry, put the car in reverse, and struck her with the

car. A day earlier, Gitelis had been discharged against medical advice by the

Crossroad defendants.

      Plaintiff filed her complaint on December 3, 2019, four days before the

running of the statute of limitations on her claims. Plaintiff's complaint did not

include Gitelis as a defendant, only the Crossroads defendants. In relevant part,

plaintiff's complaint alleged:

            7. . . . Michael Gitelis was admitted as a patient at the
            [Crossroads] . . . on or about December 4, 2017 until
            . . . he was discharged at his request against medical
            advice ("AMA")[.]

                   ....

            11. . . . [O]n or about December 6, 2017, after Mr.
            Gitelis was informed that the [Crossroads] required that
            he be transported at the 24[-]hour mark of his signing
            AMA, Mr. Gitelis became visibl[y] agitated, threatened
            self-harm as documented by the defendants herein.

            12. At that time . . . Mr. Gitelis then proceeded to leave
            the [Crossroads][.] [S]taff members tried to assess his
            emotional state and redirect him back to the location
            but were unsuccessful.

            13. Thereafter, Mr. Gitelis attempted to steal a staff
            member[']s car and drive off, at which time [the
            Crossroad defendants'] staff contacted the local police,
            requesting immediate assistance.

                   ....

                                                                            A-3745-20
                                        3
15. Shortly after the police found . . . Gitelis walking
down the Black Horse Pike, he returned to [the
Crossroads facility], and after requesting a second
chance, he was then admitted again by the [d]efendants
herein to their facility.

16. After his second admittance to the [Crossroads],
that evening, . . . Mr. Gitelis was again displaying
threatening behavior towards other people and staff,
and demanded he be discharged and driven to a bus
station[,] which they apparently complied with.

      ....

18. At the time Mr. Gitelis left the [Crossroads] facility
the second time . . . it should have been abundantly
clear that he required a police escort lest he pose a
danger to himself and/or others.

19. No police nor law enforcement were contacted[,]
despite Mr. Gitelis . . . displaying threatening behavior
towards other people, and a lawful duty to do so was
required by the New Jersey Duty to Warn Law, and/or
be involuntarily committed as required by law.

      ....

21. After being discharged by the [Crossroad
defendants] herein, Mr. Gitelis then stole a vehicle and
went on a rampaging crime spree, during which he
attacked and seriously injured [plaintiff] in an attempt
to rob her on December 7, 2017[,] while in Brooklyn,
New York.

22. The plaintiff was seriously and permanently injured
as a result of the attack by Mr. Gitelis.


                                                             A-3745-20
                            4
      On April 24, 2020, the Crossroad defendants were granted leave to file a

third-party complaint against Gitelis, which they filed on May 1, 2020. After

the court dismissed the third-party complaint for lack of prosecution, the trial

court signed a consent order on March 19, 2021, permitting reinstatement of the

third-party complaint and permitting Gitelis to file a responsive pleading.

      On April 1, 2021, Gitelis filed an answer to the third-party complaint. In

his answer, Gitelis asserted eleven separate defenses and a counterclaim against

the Crossroad defendants. The allegations in the counterclaim closely mirrored

the allegations set forth in plaintiff's complaint, alleging that the Crossroad

defendants failed to screen Gitelis for mental illness and involuntary

commitment, resulting in his discharge at a time when he was a danger to himself

and to others. Gitelis also alleged that the Crossroad defendants "violated the

standard of care for facilities . . . trained to evaluate and treat mental health

issues as well as substance abuse issues"; as a result, the Crossroad defendants

"caused injury to [Gitelis] and others."2




2
  On July 26, 2021, Gitelis served an affidavit of merit from David T. Springer,
MD, who opined that "from [his] review of the records . . . there exists a
reasonable probability that the care, skill, and/or knowledge exercised and/or
exhibited in the treatment of Mr. Gitelis" by the Crossroad defendants "fell
outside the acceptable professional standards and duties required by law[.]"
                                                                              A-3745-20
                                        5
      After the Crossroad defendants filed an answer to the counterclaim, they

promptly filed a motion for summary judgment, seeking dismissal of the

counterclaim as barred by the statute of limitations. Gitelis opposed the motion,

arguing that his counterclaim was timely in the context of this litigation,

pursuant to the "relation back" principles set forth in Rule 4:9-3.

      Following oral argument, the motion judge entered an order denying

summary judgment, rejecting the argument that the counterclaim filed against

the Crossroad defendants must be dismissed as untimely. The judge appended

to the order a statement of reasons for his decision, explaining that: 1) plaintiff's

original complaint was timely filed; 2) plaintiff's complaint alleged that the

Crossroad defendants failed to screen Gitelis for mental illness and involuntary

commitment, leading to his discharge and the subsequent injury of plaintiff; 3)

the counterclaim pled by Gitelis "relates back [to] the claims of the original

complaint as both arise from the same conduct and occurrences"; and 4) because

the counterclaim "relates back" to the date of plaintiff's complaint, it is not

barred by the statute of limitations. The judge also found that genuine issues of

material fact exist regarding Gitelis' counterclaim and that a rational fact finder

could resolve this matter in his favor.        Thereafter, this court granted the




                                                                              A-3745-20
                                         6
Crossroad defendants leave to file this interlocutory appeal challenging the

motion judge's denial of their summary judgment motion.

                                       II.

      We review the trial court's grant or denial of a motion for summary

judgment de novo.     Branch v. Cream-O-Land, 244 N.J. 567, 582 (2021);

Christian Mission John 3:16 v. 63 Passaic City, 243 N.J. 175, 184 (2020);

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016). We apply the same standard as the trial court and consider

"whether the competent evidential materials presented, when viewed in the light

most favorable to the non-moving party, are sufficient to permit a rational

factfinder to resolve the alleged disputed issue in favor of the non-moving

party." Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

      A motion for summary judgment must be granted "if the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or order as a

matter of law." Ibid. "To decide whether a genuine issue of material fact exists,

the trial court must 'draw[] all legitimate inferences from the facts in favor of

the non-moving party.'"     Friedman v. Martinez, 242 N.J. 450, 472 (2020)


                                                                            A-3745-20
                                       7
(alteration in original) (quoting Globe Motor Co. v. Igdalev, 225 N.J. 469, 480

(2016)); see also Brill, 142 N.J. at 540.

      The Crossroad defendants argue the motion judge erred when he denied

the summary judgment dismissal of the counterclaim against them .           They

contend the relation-back doctrine does not apply because Gitelis' counterclaim

is affirmative in nature, and therefore does not constitute a "germane"

counterclaim. They argue the two-year statute of limitations thus bars the

counterclaim. We disagree.

      In civil actions for personal injury, including actions alleging medical

malpractice, the applicable statute of limitations is two years. N.J.S.A. 2A:14 -

2(a); Martinez v. Cooper Hosp. Univ. Med. Ctr., 163 N.J. 45, 52 (2000). Rule

4:8-1 governs third party practice when a third party is brought in by a

defendant: "The third-party defendant shall assert defenses to the third-party

plaintiff's claim as provided by R. 4:6 and shall assert counterclaims against the

third-party plaintiff . . . as provided by R. 4:7." R. 4:8-1.

      Rule 4:7-1 provides that, "a pleading may state as a counterclaim any

claim against the opposing party whether or not arising out of the transaction or

occurrence that is the subject matter of the opposing party's claim." Comments

to Rule 4:7-1 provides support for the motion judge's decision:


                                                                            A-3745-20
                                            8
             Although this rule does not expressly so state,
             ordinarily a germane counterclaim will not be barred by
             the statute of limitations if the complaint itself is
             timely. A germane counterclaim is conceptually akin
             to an amended pleading that states a claim or defense
             arising out of the same conduct, transaction, or
             occurrence as the original claim, and R. 4:9-3 expressly
             provides for relation back in that situation. The only
             difference is the identity of the party raising the
             germane claim, and it would seem to make little
             functional difference whether a party amends his own
             pleading to add a germane claim or if the adverse party
             responds with a germane claim. The policy of the
             statute of limitations is no more offended in one case
             than the other.

             [Pressler & Verniero, Current N.J. Court Rules, cmt. 2
             on R. 4:7-1 (2022).]

       Accordingly, for a germane counterclaim to "relate back" to the filing of

the original complaint the following conditions must be met: (1) the original

complaint must have been timely filed and (2) the counterclaim must "arise out

of the same conduct, transaction, or occurrence as the original claim." R. 4:7-

1, at cmt. 4; R. 4:9-3.

      We explored this rationale in Molnar v. Hedden, 260 N.J. Super. 133

(1992), rev'd on other grounds, Molnar v. Hedden, 138 N.J. 96 (1994). In an

opinion authored by Judge Pressler, we permitted the filing of a germane

counterclaim after the expiration of the statute of limitations under the "relation-

back" doctrine set forth in Rule 4:9-3. Id. at 140. Judge Pressler reasoned that

                                                                              A-3745-20
                                         9
the "relation back" doctrine could permit the filing of a counterclaim after the

expiration of the statute of limitations:

             Application of our well-settled and liberal
             jurisprudence dictates that a counterclaim arising out of
             the same transaction as pleaded by the complaint and
             therefore meeting the test of R. 4:9-3 – that is to say, a
             litigation component embraced by the entire
             controversy doctrine – is eligible for the relation back
             principle of the rule and consequently for protection
             from the limitations bar.

             [Ibid.]

      The Court reversed Molnar on other grounds, leaving "open" whether a

germane counterclaim "relate[s]-back" to the original complaint when that

counterclaim was filed outside the applicable limitations period. Molnar, 138

N.J. at 105. Because the claims embraced in the plaintiff's complaint "had

effectively been disposed of by [the] time" the defendant sought to file his

counterclaim, id. at 103, the Court concluded that "nothing remained to which

the counterclaim could relate back," id. at 105.

      Relevant to the matter under review, the Court clarified that

             we do not rule on whether defendant's counterclaim
             whether considered germane or new, pressed after the
             statute of limitations expired but while plaintiff’s claim
             was still "alive" could be saved by virtue of the relation-
             back doctrine. Because we find nothing to which
             defendant’s amendment can relate back, we save such


                                                                           A-3745-20
                                        10
             a determination for a case that provides the proper
             factual support.

             [Ibid.]

      We are satisfied that this case provides the proper factual support found

lacking by the Court in Molnar. Plaintiff's timely-filed complaint remained

pending when Gitelis filed his first responsive pleading asserting his

counterclaim. Gitelis' counterclaim is clearly "germane" to the claims set forth

in plaintiff's complaint, where she asserted causes of action arising out of the

failure of the Crossroad defendants to respond appropriately to the dangerous

and threatening behavior exhibited by Gitelis during his two stays at their

facility, including the failure to notify the police after Gitelis' second departure

from their facility.

      The counterclaim filed by Gitelis closely mirrored plaintiff's original

complaint.    Specifically, Gitelis asserted that, upon his second release, an

employee of the Crossroad defendants was ordered to escort Gitelis "to the

nearest bus station." Gitelis alleged that, given his threatening behavior towards

himself and others, the Crossroad defendants should have "screen[ed] and /or

involuntarily commit[ed]" him, as required by law.

      A comparison of plaintiff's complaint and the counterclaim filed by Gitelis

demonstrates that his counterclaim is germane to plaintiff's original cause of

                                                                              A-3745-20
                                        11
action. Gitelis asserted that the Crossroad defendants should have "screen[ed]

and /or involuntarily commit[ed]" him because he clearly posed a danger to

himself and others. Plaintiff's complaint similarly alleged that the Crossroad

defendants should have done more to protect the public from Gitelis based on

the obvious threat that he posed to himself and others.       Gitelis based his

counterclaim on the same facts as plaintiff.        We are satisfied that the

counterclaim filed against the Crossroad defendants is "germane" to the cause

of action plaintiff alleged in her complaint, allowing for application of the

"relation-back" doctrine. Clearly, the facts absent in Molnar are present here.

      Any arguments not addressed lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-3745-20
                                      12